DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s election of Group I, Species II in the reply filed on 14 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
The Examiner found claim 4 to be allowable. Species III, claim 5 has been selected, with claims 1, 2, 5, and 7-10 reading on Species I. Claims 3, 6, and 11-20 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claims 7-10, the limitations fail to further limit the scope of the recited composition.  Claiming how a composition is to be used or what it is disposed upon or within relates to articles and/or methods of use or intended use, which are outside the scope of the recited composition.  The Examiner suggests outright claiming the filter and substrate of claims 8-10 comprising the composition, however notes this type of amendment could be subject to further restriction.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Riordan et al. (Anal. Chem. 1986, 58, 128-131), hereinafter, “O’Riordan”.
With respect to claims 1 and 5, O’Riordan teaches bis[poly(pyrrole-N-carbodithioate)]copper(II) (Page 129: left column, “Preparation of Poly(pyrrole-N-carbodithioate) Electrode, and see Pages 129-130: “Derivatization of the PP Electrode”, especially the formula within the top left column of Page 130), wherein the poly(pyrrole-N-carbodithioate) electrode is used for Cu2+ ion uptake: Page 130: left column), meeting the limitations of claim 5 when M = Cu and claim 1 when X = S, wherein n = an integer greater than 1.
With respect to claims 7-10, they are rejected with claim 1, as the poly(pyrrole-N-carbodithioate) of O’Riordan is capable of being disposed within a filter or on a substrate (in fact is disposed on an electrode surface), and is capable of being dispersed in aqueous solution (in fact is: see Page 130 for copper ion uptake).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over O’Riordan et al. (Anal. Chem. 1986, 58, 128-131), hereinafter, “O’Riordan”.
With respect to claim 2, O’Riordan does not specifically disclose a number for n in the left column of Page 130, however, O’Riordan teaches that x (wherein x = 2n) is dependent on experimental parameters including solvent, applied potential or current, electrolysis time, and the concentration of pyrrole and that experimental data compared well with x = 2 (see bottom of left column of Page 129 through the right column of Page 129), which would be equivalent to n = 4. 
O’Riordan does not specifically teach that all amine sites of polypyrrole are functionalized; however the sulfur response increased with derivatization time (Page 130: top left column).  It would have been obvious to one of ordinary skill in the art to increase derivatization time to obtain more copper-binding sites, therefore bringing the number of n within the recited range of 2-10,000. A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.).  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        02 August 2022